Order entered May 30, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00260-CR

                             GARY DON JENNINGS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. F10-71278-K

                                            ORDER
        The Court GRANTS appellant’s May 28, 2014 motion to extend time to file his brief.

We ORDER the appellant’s brief received on May 28, 2014 filed as of the date of this order.

        We GRANT appellant’s May 28, 2014 motion to supplement the record. We ORDER

the Dallas County District Clerk to file, within FIFTEEN DAYS of the date of this order, a

supplemental record containing copies of each executed capias contained in the District Clerk’s

file in this case.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk, and to counsel for all parties.


                                                      /s/   LANA MYERS
                                                            JUSTICE